internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg et1-plr-117317-00 date date dear this is an information_letter in response to your inquiry regarding your work status for federal employment_tax purposes with respect to services you provided the for the period to sec_1402 of the internal_revenue_code code provides that net_earnings_from_self-employment generally means the gross_income derived by an individual from any trade_or_business carried on by such individual less the allowable deductions attributable to such trade_or_business under sec_1402 of the code the term self-employment is defined as the net_earnings_from_self-employment derived by an individual during any taxable_year this is to advise you that based on the information and documentation you have submitted it appears that you were not self-employed or otherwise engaged in a trade_or_business within the meaning of sec_1402 and b of the code this decision is addressed only to you the agency is not affected by any_tax consequences resulting from this decision you may rely on this letter in filing your federal_income_tax returns or amended federal_income_tax returns for the period through for additional information see publication student’s guide to federal_income_tax copy enclosed we note that there is generally a three year statute_of_limitations on refunds assessments and collection_of_taxes if you need additional assistance please call not a toll-free number this opinion is based solely on the information as set forth in the form ss-8 determination of employee work status for purposes of federal employment_taxes and income_tax_withholding submitted by you no information was furnished by the agency any other conditions or information which were not furnished to us may plr-117317-00 change this opinion no opinion is expressed as to whether amounts received by you constitutes wages and or income from a scholarship or fellowship for purposes of the federal employment_taxes and income_tax_withholding sincerely will e mcleod assistant chief employment_tax branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure
